Citation Nr: 0843073	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-07 948	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for depression and anxiety 
disorder, to include as secondary to service connected 
residuals of fractured left arm (minor).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from January 1999 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On December 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


